                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                        Case No. 3:20-CR-21
          v.
                                                        JUDGES VARLAN/POPLIN
  ANMING HU


       GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO UNSEAL

        The United States of America, by J. Douglas Overbey, United States Attorney for the

 Eastern District of Tennessee, hereby offers this response to the defendant’s Motion to Unseal

 All Sealed Documents, (R. 38). The government has reviewed the defendant’s motion and does

 not object to the defendant’s request to unseal all remaining sealed documents, excluding

 material connected to the government’s filings pursuant to the Classified Information Procedures

 Act, 18 U.S.C. App. 3.

        Respectfully submitted on July 20, 2020.

                                                     J. DOUGLAS OVERBEY
                                                     UNITED STATES ATTORNEY


                                             By:     s/ Casey T. Arrowood
                                                     Casey T. Arrowood
                                                     Assistant United States Attorney
                                                     TN BPR# 038225
                                                     800 Market Street, Suite 211
                                                     Knoxville, TN 37902
                                                     (865) 545-4167
                                                     Casey.Arrowood2@usdoj.gov




Case 3:20-cr-00021-TAV-DCP Document 42 Filed 07/20/20 Page 1 of 1 PageID #: 364
